Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 17, 2019

                                       No. 04-18-00733-CR

                                        Martin BALLEZA,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 399th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CR12645
                           Honorable Frank J. Castro, Judge Presiding

                                          ORDER
       Appellant’s brief was originally due by February 27, 2019, but was not filed. In response
to this court’s order, which required appellant to file the brief by April 15, 2019, appellant filed a
motion for extension of time asking for an additional two weeks to file the brief. We GRANT
appellant’s motion and ORDER appellant to file his brief in this court on or before April 29,
2019.

      We order the clerk of this court to serve a copy of this order on all counsel.


                                                       _________________________________
                                                       Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2019.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court